' Case 4:18-cr-02417-RCC-LCK Document 3 Filed 10/26/18 Page 1 of 2

arnitg

 

 

 

CRIMINAL COMPLAlNT
. . . DlSTRICT ofAR]ZONA
Unlted States Dlstrlct Court
United States of America DOCKET l§>-e 0 0
V. h
Ahmad Suhad Ahmad l ~» 7 8 ll “ J
DoB; 1988; U.s. citizen MAG‘S-TRA_TESCASE NO~

 

 

Complaint for violation of Title 18, United States Code, Section 842(p)(2)(B)
Distribution of Information Relating to Explosives, Destiuctive Devices and Weapons of Mass Destruction

 

COMPLAINANT'S STATEl\/IEN'I` OF FACTS CONSTITUTINC THE OFFENSE OR VlOLATlON:

From on or about March 24, 2017, to on or about April 26, 2017, at or near Tucson, and elsewhere, in the Distn`ct of
Arizona, AHMAD SUHAD AHMAD, did teach and demonstrate to another person the making and use of an
explosive, destructive device,`or weapon of mass destruction, and did distribute to another person, by any means,
infoirnation pertaining to, in whole or in part, the manufacture or use of an explosive, destructive device, or weapon
of mass destruction, in that AHMAD SUHAD AHMAD provided an individual with homemade bomb recipes and
taught an individual how to construct remote-detonating bombs, knowing that such individuals intended to use such
information for, and in furtherance of, activities which constituted a federal crime of violence, to wit, Title 18, United
States Code, Section 2232a.

All in violation of Title 18, United States Code, Section 842(p)(2)(B).
BAsls or coMPLAlNANT's cHARGE AGAINST THE Accusm)=
On December 22, 2016, Ahmad Suhad Ahmad (Ahmad) told a confidential source (CS3) he knew how to detonate a
bomb by using a cellular phone with a removable cellular battery. Ahmad described how he learned this during the
war in lraq. Ahmad said the bombs were easy to make. On April 4, 2017, Ahmad met with CS3 at CS3’s apartment
CS3 asked Ahmad to show him how to make a car bomb for a target in Mexico, to which Ahmad agreed Between
Apn`l 4, 2017, and April 26, 2017, Ahmad met on numerous occasions with CS3, CS4, and multiple undercover FBI
agents in Tucson to discuss the plans for building the bomb.

 

On Apiil ll, 2017, Ahmad showed C83 an image of explosive materials and instructions on his cellphone. Ahrnad
explained the instructions were in Arabic, not in English. On April 13, 2017, Ahmad showed CS3 homemade bomb
instructions on his cellphone and promised to translate them. On April 16, 2017, Ahmad met inside CSB’s vehicle at
Ahmad’s apartment complex in Tucson. Ahrnad explained some of the equipment he would need to build the bomb
and that he had been studying up on how to build the explosive A_hmad sent CS3 a text message with a bomb recipe
written in Arabic. The recipe consisted of a multi-step process to make a land mine or improvised explosive device
(IED). On April 19, 2017, Ahmad met with CS3 and an undercover agent at CS3 ’s apartment to finalize plans to make
the bomb. As part of the plan, Ahmad agreed to travel to Las Vegas, Nevada, to build the device.

CONTINUED ON REVERSE
MATERIAL WITNESSES IN RELATION TO THE CHARGE:

DETENTION REQUESTED WMI T (omcial rine)

Being duly sworn, l declare that the foregoing is <

 

 

true and correct to the best of my knowledge

 

 

OFFICIAL TITLE
. . 456 g Christopher T. Barrett
AUTHORIZED AUSA Kevin C. Hakala FBI Special Agent
Sworn to before me and subscribed in my presence.
*’ l DATE

  
 
   

;G_U.ATURE OF MAGISTRAT ' UDC
‘r

6

October 26, 2018

 

 

 

cs ul`Criminnl Proccd\irc Rul¢s 3 and 54

 

Case 4:18-cr-O2417-RCC-LCK Document 3 Filed 10/26/18 Page 2 of 2

18300784NJ

BASIS OF COMPLAINANT’S CHARGE AGAINST THE ACCUSED:

On April 26, 2017, Ahmad, CSB, CS4, and two undercover FBI agents travelled from Tucson, Arizona, to Las~
Vegas, Nevada. Ahmad brought along a number of his own items to assist in constructing the bomb, including
a circuit tester, electrical tape, and tubes of Permatex Epoxy. The undercover agents brought the other items

required to build the bomb, which were obtained from a list provided by Ahrnad. Once they Were in Las Vegas,

they all went to a condominium Over the course of several hours, Ahmad built the device and described what

he Was doing to one of the undercover agents. Ahmad showed one of the agents how to connect the blasting
caps and where to place the C-4. Ahmad then guided the undercover agent on how to make a second device.

Once both devices were completed, Ahmad explained how they operated

